DETAILED ACTION
This is in response to the applicant’s communication filed on 3/13/2019 wherein:
Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claims 9 and 15 recite a system and a method, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The claims are directed to estimating legal costs.  Specification [0002].  No technical problem or solution is identified by the Specification.  However, the Specification does identify a business problem; specifically, that divorce can be financially catastrophic and the difference in legal costs between various types of divorces is often unknown to clients.  Specification [0003].  The limitations of generating a cost model, determining a set of values, generating an estimated legal cost, and modifying the cost model (claim 1 and claim 9, as applicable) and 

Also, the limitations of generating a cost model, determining a set of values, generating an estimated legal cost, and modifying the cost model (claim 1 and claim 9, as applicable) and implementing a model to predict divorce-related costs and utilizing the model (claim 15) are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, claim 9 recites the additional elements of a processor and memory.  Claims 1 and 15 do not specifically recite the use of a computer, but the preamble indicates the methods are “computerized.”  The processor and memory are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the providing (claims 1 and 9), receiving (claim 1), and obtaining (claim 15) limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, 

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the generating a cost model, determining a set of values, generating an estimated legal cost, and modifying the cost model (claim 1 and claim 9, as applicable) and implementing a model to predict divorce-related costs and utilizing the model (claim 15) steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the providing, receiving, and obtaining limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec and identifying presenting offers as WURC, as recognized by OIP Techs).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-8, 10-15, and 16-18 merely add further details of the abstract steps/elements recited in claims 1, 9, and 15 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-8, 10-15, and 16-18 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of a generating engine, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 3 further limits the abstract idea by introducing the element of client input, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 4 and 11 further limits the abstract idea by introducing the element of applying values to the model, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 5 further limits the abstract idea by introducing the element of providing the cost to the client using a model and record communicating engine, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 6-8 and 12-14further limits the abstract idea by introducing the element of employing a machine learning algorithm and various types thereof, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 10 further provides insignificant extra-solution activity by introducing the element of receiving input (see above), which does not include a practical application or significantly more than the abstract idea.

Dependent claim 16 provides insignificant extra-solution activity by introducing the element of providing dependent variables and further limits the abstract idea by introducing the elements of implementing a data transformation on the variables, which do not include a practical application or significantly more than the abstract idea.

Dependent claim 17 further limits the abstract idea by introducing the elements of utilizing a criterion to determine the model and extracting a set of coefficients from the model, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 18 further limits the abstract idea and provides insignificant extra-solution activity by introducing the elements of generating a formula, integrating a formula into a user-side application, and receiving data, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Morris et al. (US 20050177527).

Referring to claim 1:
Morris discloses a computerized method for providing an estimated legal cost to a client system based on a dynamic legal cost estimation model comprising: 

generating a dynamic legal cost estimation model {Morris [0026][0032] where the quoting module, which provides an estimate of the cost of a legal matter, is generated, and is the model}; 

determining a set of client-determinant factor parameter values {Morris [0028]-[0030] To provide detailed reports and estimates, the management tool 14 typically needs five parameters to be entered. For each of these a data entry field is provided in a suitable user interface (not shown). The parameters needed include identification numbers for matters that are completed and billed, and are similar to the new matter; an estimated fee for the new matter; a matter number for the new matter in question; an estimated date for completion of the matter, and an estimated fee recovery[0028] and the management tool 14 may be operable to receive a user input that is indicative of the type of matter that is of interest, and then search the table of billing information for that type of matter, and present a list of the identified matters to the user. To refine the selection of the like matters further, the tool may be operable to receive user selections of one, preferably a plurality, of the matters in the list[0030]}; 

generating an estimated legal cost by applying the set of client-determinant factor parameter values to the dynamic legal cost estimation model {Morris [0028]-[0032] provide automatically an estimate of the cost for the new matter[0032]}; 

providing an estimated legal cost to the client system {Morris [0050] where the report is presented to the user}; 

receiving an actual outcome input from the client system {Morris [0026] where the estimates are based on historical data, which is updated each day for the live matters, so that as live legal matters are performed, their data is entered into the system, thereby receiving actual outcomes}; and

 modifying the dynamic legal cost estimation model based on the actual outcome input {Morris [0026]-[0032] where the updated information is used for providing estimates}.

Referring to claim 2:
Morris discloses wherein a dynamic legal cost estimation model generating engine generates the dynamic legal cost estimation model {Morris [0026][0032][0050] and Fig. 1 The management tool 14 in which the invention is embodied can be implemented using any suitable computer program/software on a computer readable medium[0050] and where the term “engine” is interpreted as software embodied in a computer readable medium, which is consistent with the Specification [0010] on page 13}.

Referring to claim 3:
Morris discloses wherein the dynamic legal cost estimation model generating engine determines the client-determinant factor parameter values based on client input into a client-side computing system {Morris [0030] To allow suitable completed matters to be identified and selected, the management tool 14 may be operable to receive a user input that is indicative of the type of matter that is of interest...[0030]}.

Referring to claim 4:
Morris discloses wherein the dynamic legal cost estimation model generating engine generates the estimated legal cost by applying a set of client-determinant factor parameter values to the dynamic legal cost estimation model {Morris [0028]-[0030][0032] where multiple parameter values may be entered an applied to the model to generate the estimate, as stated in [0032]}.

Referring to claim 5:
Morris discloses wherein the dynamic legal cost estimation model generating engine provides the estimated legal cost to the client system using a model and record communicating engine {Morris [0050][0051] where the report is presented to the user via software}.

Referring to claim 9:
Claim 9 is similar to claim 1 and is rejected on the same basis (as applicable), with the following additions:

Morris discloses a computerized system useful for providing an estimated legal cost to a client system based on a dynamic legal cost estimation model comprising: at least one processor configured to execute instructions; at least one memory containing instructions when executed on the at least one processor, causes the at least one processor to perform operations {Morris [0050][0051] and Fig. 1 The management tool 14 in which the invention is embodied can be implemented using any suitable computer program/software on a computer readable medium[0050]}

Referring to claim 10:
Morris discloses wherein the at least one memory containing instructions when executed on the at least one processor, further causes the at least one processor to perform operations that: receive an actual outcome input from the client system {Morris [0026] where the estimates are based on historical data, which is updated each day for the live matters}.

Referring to claim 11:
Morris discloses wherein the at least one memory containing instructions when executed on the at least one processor, further causes the at least one processor to perform operations that: modify the dynamic legal cost estimation model based on the actual outcome input {Morris [0026]-[0032] where the updated information is used for providing estimates}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20050177527), in view of Noel et al. (US 10311529).

Referring to claim 6:
Morris discloses a transaction management tool for estimating a cost for a new matter (abstract).  Morris does not disclose wherein the dynamic legal cost estimation model is modified by employing an applicable machine learning algorithm.

However, Noel teaches a system for composing proposals, including estimates, for projects using machine learning (see abstract and 18:13-22).  Noel teaches wherein the dynamic legal cost estimation model is modified by employing an applicable machine learning algorithm {Noel 18:13-22 machine learning algorithms are utilized to aid in generating a cost estimate[18:13-22]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Morris to incorporate machine learning as taught by Noel because this would provide a manner for generating a dynamic cost estimate (Noel 10:30-55), thus aiding the user by applying technology to improve the cost estimate.

Referring to claim 7:
Morris, as modified by Noel, discloses wherein the machine learning algorithm comprises a linear regression model {Noel 18:13-19:41 where a linear regression model is described}.

Referring to claim 8:
Morris, as modified by Noel, discloses wherein the machine learning algorithm comprises a decision tree learning, an association rule learning or an artificial neural networks {Noel 18:13-19:41 Examples of machine learning algorithms may include a support vector machine (SVM), a naïve Bayes classification, a random forest, a neural network, deep learning, or other supervised learning algorithm or unsupervised learning algorithm for classification and regression [18:23-29]}.

Referring to claims 12-14:
Claims 12-14 are similar to claims 6-8 and are rejected on the same basis. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20050177527), in view of Official Notice.


Referring to claim 15:
Morris discloses a computerized method for providing an estimated legal cost to a client system based on a dynamic legal cost estimation model comprising: 

obtaining a dataset of divorce-related legal expert responses with respect to cost of providing a divorce services {Morris [0025] The time entry software application 10 is adapted to transfer all the professional time entered by each of the fee earners within the office to the time and billing system, together with an indication of the job number and the fee earner's unique identifier[0025] where the entries provided by the legal professionals are the responses and where Morris’ system is adapted for any legal matter, including divorce, and further, the name of the responses as “divorce-related” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight}; 

implement a model to predict divorce-related costs {Morris [0028]-[0032][0049]-[0053] and Fig. 1 To do this, the quoting module is operable to calculate the average number of hours billed for each individual involved, and identify the grades of the attorneys who did the work, and use this information, together with current billing rates and any expected disbursements, to provide automatically an estimate of the cost for the new matter[0032] and where Examiner is interprets “implement” to mean that the model is carried out via a computer system, in accordance with the Specification at [0006]-[00012] pages 13-14}; 

obtaining a set of data specific to a user {Morris [0028]-[0030] To provide detailed reports and estimates, the management tool 14 typically needs five parameters to be entered. For each of these a data entry field is provided in a suitable user interface (not shown). The parameters needed include identification numbers for matters that are completed and billed, and are similar to the new matter; an estimated fee for the new matter; a matter number for the new matter in question; an estimated date for completion of the matter, and an estimated fee recovery[0028] and the management tool 14 may be operable to receive a user input that is indicative of the type of matter that is of interest, and then search the table of billing information for that type of matter, and present a list of the identified matters to the user. To refine the selection of the like matters further, the tool may be operable to receive user selections of one, preferably a plurality, of the matters in the list[0030]}; 

utilizing the model to predict a cost of the divorce-related costs with respect to the user data {Morris [0028]-[0032] provide automatically an estimate of the cost for the new matter[0032] where Morris’ system is adapted for any legal matter, including divorce, and further, the name of the responses as “divorce-related” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight}; 

displaying the predicted cost of the divorce-related costs to the user {Morris [0050] where the report is presented to the user and where Morris’ system is adapted for any legal matter, including divorce, and further, the name of the responses as “divorce-related” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight}.

As is stated above, Morris’ system is adapted for any legal matter.  Although Morris does not explicitly contemplate divorce as the legal matter which is being estimated, Examiner takes Official Notice that divorces are widely known as a type of legal matter.  It would have been obvious to one of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Morris to incorporate divorce as a type of legal matter, in order to provide estimates for clients whose legal matter is a divorce (Examiner notes that this assumes that weight is given to the description of the matter as a divorce, which, as noted above, little weight is given to this description).

Referring to claim 16:
Morris discloses providing a set of dependent variables to the model, wherein the set of dependent variables each represents a specified divorce-related cost factor {Morris [0032] where the average number of hours billed and grades of attorneys are dependent variables}; and 

implementing a relevant data transformation on the dependent variables {Morris [0032] where the hours billed and grades are determined}.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20050177527), in view of Official Notice, in view of Noel et al. (US 10311529), and further in view of Feldschuh (US 20170024718).

Referring to claim 17:
Morris discloses a transaction management tool for estimating a cost for a new matter (abstract).  Morris does not disclose extracting a set of coefficients from the model.

However, Noel teaches a system for composing proposals, including estimates, for projects using machine learning (see abstract and 18:13-22).  Noel teaches extracting a set of coefficients from the model {Noel 19:8-41 wherein A.sub.i (A.sub.1, A.sub.2, A.sub.3, A.sub.4, A.sub.5, A.sub.6, A.sub.7, . . . ) are “weights” or coefficients found during the regression modeling[19:8-41]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Morris to incorporate determining coefficients as taught by Noel because this would provide a manner for generating a dynamic cost estimate (Noel 10:30-55), thus aiding the user by applying technology to improve the cost estimate.

Morris, as modified by Noel, discloses a transaction management tool for estimating a cost for a new matter (Morris abstract).  Morris, as modified by Noel, does not disclose utilizing a goodness-of-fit criterion to determine the model.

However, Feldshuh teaches a similar system for calculating costs (abstract).  Feldschuh teaches 
utilizing a goodness-of-fit criterion to determine the model {Feldschuh [0066][0067] Next, in step 214, modeling module 124 uses the goodness-of-fit measurements for each model to determine which individual model is best[0067]}. 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Morris and Noel to incorporate a goodness of fit criterion as taught by Feldschuh because this would provide a manner for determining the best model (Feldschuh [0067]), thus aiding the user by applying known mathematical techniques to improve the cost estimate.

Referring to claim 18:
Morris discloses generating a predictive formula {Morris [0035]-[0039] where the steps followed in [0035]-[0039] show generating a predictive formula, which is applied in [0038]}; 

integrating predictive formula into a user-side application {Morris [0050][0051] where the user may access the software through a desktop computer, i.e., a user-side application};

receiving a set of user data relevant to the specified divorce-related cost factors {Morris [0025]-[0032] where a set of user data is received for the average number of hours billed and grades of attorneys and, as above, the name of the responses as “divorce-related” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mair, Carolyn, et al. "An investigation of machine learning based prediction systems." Journal of systems and software 53.1 (2000): 23-29.  Mair discloses research into the use of machine learning methods such as artificial neural networks (ANNs), case-based reasoning (CBR) and rule induction (RI) to build software effort prediction systems (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689